EXHIBIT 10.1

February 22, 2010        

C. Dowd Ritter

(at the Address on file with Regions)

 

  Re: Consulting Terms

Dear Dowd:

On behalf of the Board, I thank you for over 40 years of service. I speak for
all of us when I say that you have demonstrated remarkable leadership and
immeasurable commitment to Regions.

Although we accept your decision to retire from active employment, we have asked
you to continue to provide advice and assistance on a part time basis to both
Regions and the Board. The purpose of this letter is to confirm the agreements
that we have reached. Again, we are appreciative of your continued support.

1. Purpose of Engagement

Upon the terms and subject to the conditions of this letter, you agree to serve
as a consultant to Regions Financial Corporation (“Regions”) and the Board of
Directors to Regions (the “Board”). As a consultant, you agree to perform the
services set forth on the attached exhibit (the “Services”). You agree to
perform the Services faithfully and diligently for Regions as set forth in this
letter.

Your duties as a consultant shall not require you to perform more than 75 days
per year of consulting services. In addition, without limiting in any way your
obligations under this Section 1, Regions and you confirm that it is currently
anticipated that your duties as a consultant would decrease to no more than 20%
of the average level of services performed by you during your last three years
of employment with Regions.

2. Term

The term of your consulting arrangement will be from April 1, 2010 until
March 31, 2015 (the “Term”), unless it is sooner terminated or renewed, each as
provided in this letter. You are under no obligation to continue this engagement
beyond the Term. Additionally, Regions and you may terminate the Term before its
scheduled expiration as provided in Section 5.



--------------------------------------------------------------------------------

3. Fees

During the first year of the Term you will receive an annual retainer of
$475,000. The annual retainer will reduce to $400,000, $300,000, $200,000 and
$100,000 on each anniversary of the first day of the Term. Your annual retainer
will be payable in monthly installments. In addition, during the Term, Regions
shall provide you with administrative support appropriate for the Services being
provided, as determined by Regions in its discretion, and reimburse actual
out-of-pocket expenses reasonably incurred by you in connection with the
Services (subject to Regions policy, as in effect from time to time).

4. Restrictions

Without written consent of Regions, you agree not to, directly or indirectly,
represent, become employed by, perform services for, consult to, or advise in
any manner or have any material interest in any Competitive Entity for the
duration of the Term. A “Competitive Entity” shall mean (1) any banking
organization that competes anywhere within Regions’ “footprint” (i.e., where
Regions or any of its subsidiaries regularly conducts business) with any of the
business activities engaged in by Regions or any of its subsidiaries at any time
during the Term or (2) any entity or business attempting to acquire an interest
in a banking organization described in clause (1). Ownership of not more than 1%
of the outstanding stock of any publicly traded company shall not be a violation
of this Section 4.

In addition, without written consent of Regions, you agree not to hire, seek to
hire, or cause any person or entity to hire or seek to hire (without the prior
written consent of Regions), directly or indirectly, in any capacity (whether
for your own interest or any other person’s or entity’s interest) any employee
or prospective employee of Regions or any of its subsidiaries for the duration
of the Term.

This Section 4 is in addition to any other restrictive covenants you may have
agreed to with Regions. This Section 4 shall in no way limit the restrictions
contained in those covenants and those covenants shall in no way limit the
restrictions contained in this Section 4.

5. Renewal and Termination

Regions or you may terminate the Term for any reason before its scheduled
expiration by written notice to the other, which notice may be effective
immediately. No part of the Consulting Fee will be payable for any period
following the date of termination. In the event of any early termination of the
Term pursuant to the preceding sentence, your obligations under Section 4 will
continue until the earlier of (1) the first anniversary of the date of
termination of the Term or (2) the date the Term was otherwise scheduled to
expire but for the early termination. However, if Regions terminates the Term
other than as a result of your material violation of Section 4, you shall have
no further obligation under Section 4.

The Term may be renewed from time to time if agreed in writing by Regions and
you (although neither party has any obligation to agree to a renewal).

 

-2-



--------------------------------------------------------------------------------

6. Independent Contractor

You agree that you are performing the Services as an independent contractor and
not as an employee of Regions. You shall be responsible for the payment of all
applicable taxes levied or based upon the Consulting Fee and for all
non-reimbursable expenses attributable to the rendering of Services. Nothing in
this letter shall be deemed to constitute a partnership or joint venture between
Regions and you nor shall anything in this letter be deemed to constitute
Regions or you as the agent of the other. During the Term, neither you nor
Regions shall be or become liable to or bound by any representation, act or
omission whatsoever of the other.

7. Miscellaneous

You agree that any and all contracts, correspondence, books, accounts and other
sources of information relating to Regions’ business shall be available for
inspection at your office by Regions’ authorized representative during ordinary
business hours upon reasonable notice to you. Neither party shall assign,
transfer or subcontract this letter or any of its obligations hereunder without
the other party’s express, prior written consent. Notwithstanding the foregoing,
Regions may assign this letter to a purchaser of all, or substantially all, of
Regions’ assets.

No payment under this letter shall be made in violation of applicable law,
including, without limitation, the provisions of the Troubled Asset Relief
Program under the Emergency Economic Stabilization Act of 2008. Except to the
extent subject to federal law, this letter shall be deemed to be made under, and
in all respects shall be interpreted, construed and governed by and in
accordance with, the laws of the State of Alabama applicable to agreements made
and to be performed entirely within such State.

You acknowledge that your Services are of a specific, unique and extraordinary
character and that your breach or threatened breach of the provisions set forth
in Section 4 will cause irreparable injury to Regions for which monetary damages
alone will not provide an adequate remedy. Accordingly, in addition to any
rights or remedies Regions may have available to it under this letter or
otherwise, it also shall be entitled to an injunction to be issued by any court
of competent jurisdiction, restraining you from committing or continuing any
violation of Section 4. You agree that no bond will need to be posted for
Regions to receive such an injunction and no proof will be required that
monetary damages for violations of this non-competition provision would be
difficult to calculate and that remedies at law would be inadequate. You also
will forfeit any additional amounts which otherwise would have been payable to
you under this letter.

If any provision of this letter is found by any court of competent jurisdiction
(or legally empowered agency) to be illegal, invalid or unenforceable for any
reason, then (i) the provision will be amended automatically to the minimum
extent necessary to cure the illegality or invalidity and permit enforcement and
(ii) the remainder of this letter will not be affected.

This letter constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous
representations, proposals, discussions, and communications, whether oral or in
writing with respect to the subject matter hereof. This letter may be modified
only in a writing signed by you and Regions.

 

-3-



--------------------------------------------------------------------------------

Any notices given under this letter (1) by Regions to you shall be in writing
and shall be given by hand delivery or by registered or certified mail, return
receipt requested, postage prepaid, addressed to you at your address listed
above or (2) by you to Regions shall be in writing and shall be given by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed to the General Counsel of Regions at Regions corporate
headquarters.

*                                *                                 *

To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this letter, which is enclosed for your convenience.

 

Very truly yours, Regions Financial Corporation

 

Earnest W. Deavenport, Jr. Lead Independent Director

 

David B. Edmonds Senior Executive Vice President

 

Accepted and Agreed:

 

C. Dowd Ritter

 

-4-



--------------------------------------------------------------------------------

Exhibit        

The following will constitute the Services to be performed:

 

  1. Provide strategic advice and counsel regarding all aspects of the business
to the Chief Executive Officer of Regions, to the Chairman of Regions and to the
Board of Directors of Regions.

 

  2. Be available to meet with, and to be involved with, clients and
counterparties, at the request of Regions, where Regions believes that your
personal knowledge, attendance and participation could be beneficial to Regions.

 

  3. Assist with Regions’ management development initiatives and counsel and
mentor Regions’ younger executives.

 

  4. Represent Regions at industry functions and/or with industry trade groups.

 

  5. Perform such other services as the parties may mutually agree upon from
time to time during the Term.